UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-34627 GENERAC HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 20-5654756 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) S45 W29290 Hwy. 59, Waukesha, WI (Address of principal executive offices) (Zip Code) (262)544-4811 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer 0 Non-accelerated filer 0 Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of May 1, 2014, there were 68,831,374 shares of registrant’s common stock outstanding. GENERAC HOLDINGS INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2014 and December 31, 2013 1 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2014 and 2013 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Issuer Purchases of Equity Securities 22 Item 6. Exhibits 22 Signatures 23 PART I. FINANCIAL INFORMATION Item 1.Financial Statements Generac Holdings Inc. Condensed Consolidated Balance Sheets (Dollars in Thousands, Except Share and Per Share Data) March 31, December 31, (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, less allowance for doubtful accounts Inventories Deferred income taxes Prepaid expenses and other assets Total current assets Property and equipment, net Customer lists, net Patents, net Trade names, net Goodwill Other intangible assets, net Deferred income taxes Deferred financing costs, net Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Short-term borrowings $ $ Accounts payable Accrued wages and employee benefits Other accrued liabilities Current portion of long-term borrowings and capital lease obligations Total current liabilities Long-term borrowings and capital lease obligations Other long-term liabilities Total liabilities Stockholders’ equity: Common stock, par value $0.01, 500,000,000 shares authorized, 69,041,410 and 68,767,367 shares issued at March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Treasury stock, at cost ) ) Excess purchase price over predecessor basis ) ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements. Table of Contents Generac Holdings Inc. Condensed Consolidated Statements of Comprehensive Income (Dollars in Thousands, Except Share and Per Share Data) (Unaudited) Three Months Ended March 31, Net sales $ $ Costs of goods sold Gross profit Operating expenses: Selling and service Research and development General and administrative Amortization of intangible assets Total operating expenses Income from operations Other (expense) income: Interest expense ) ) Investment income 39 17 Loss on extinguishment of debt – ) Other, net Total other expense, net ) ) Income before provision for income taxes Provision for income taxes Net income $ $ Net income per common share - basic: $ $ Weighted average common shares outstanding - basic: Net income per common share - diluted: $ $ Weighted average common shares outstanding - diluted: Comprehensive income $ $ See notes to condensed consolidated financial statements. Table of Contents Generac Holdings Inc. Condensed Consolidated Statements of Cash Flows (Dollars in Thousands) (Unaudited) Three Months Ended March 31, Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of intangible assets Amortization of original issue discount Amortization of deferred financing costs Amortization of unrealized loss on interest rate swaps – Loss on extinguishment of debt – Provision for losses on accounts receivable 67 Deferred income taxes Loss on disposal of property and equipment 62 2 Share-based compensation expense Net changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Other assets 13 Accounts payable Accrued wages and employee benefits ) ) Other accrued liabilities ) Excess tax benefits from equity awards ) ) Net cash provided by operating activities Investing activities Proceeds from sale of property and equipment 6 – Expenditures for property and equipment ) ) Net cash used in investing activities ) ) Financing activities Proceeds from short-term borrowings – Repayments of short-term borrowings ) ) Repayments of long-term borrowings and capital lease obligations ) ) Payment of debt issuance costs (4 ) – Cash dividends paid for restricted stock upon vesting ) ) Taxes paid related to the net share settlement of equity awards ) ) Excess tax benefits from equity awards Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 18 10 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. Table of Contents Generac Holdings Inc. Notes to Condensed Consolidated Financial Statements (Dollars in Thousands, Except Share and Per Share Data) (Unaudited) 1.Basis of Presentation Description of Business Generac Holdings Inc. (the Company) owns all of the common stock of Generac Acquisition Corp. (GAC), which in turn, owns all of the common stock of Generac Power Systems, Inc. (the Borrower). The Company is a leading designer and manufacturer of a wide range of power generation equipment and other engine powered products serving the residential, light-commercial, industrial and construction markets. The condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries. All intercompany amounts and transactions have been eliminated in consolidation. Certain prior period amounts contained in Note 6, “Product Warranty Obligations” have been reclassified to conform to the current period’s presentation. The condensed consolidated balance sheet as of March 31, 2014, the condensed consolidated statements of comprehensive income for the three months ended March 31, 2014 and 2013, and the condensed consolidated statements of cash flows for the three months ended March 31, 2014 and 2013 have been prepared by the Company and have not been audited. In the opinion of management, all adjustments, consisting of only normal recurring adjustments necessary for the fair presentation of the financial position, results of operation and cash flows, have been made. The results of operations for any interim period are not necessarily indicative of the results to be expected for the full year. Expenses are charged to operations in the year incurred. However, for interim reporting purposes certain expenses are charged to operations based on a proportionate share of annual amounts rather than as they are actually incurred. The preparation of the consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Certain information and footnote disclosure normally included in consolidated financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2013. Accumulated Other Comprehensive Loss The components of accumulated other comprehensive loss, net of tax, at March 31, 2014 and December 31, 2013 are as follows: March 31, December 31, Foreign currency translation adjustments $ $ Pension liability, net of tax of $886 ) ) Unrealized gain on cash flow hedges, net of tax of $178 and $462 Accumulated other comprehensive loss $ ) $ ) 4 Table of Contents The following presents a tabular disclosure about changes in accumulated other comprehensive loss during the three months ended March 31, 2014 and 2013, net of tax: Foreign Currency Translation Adjustments Defined Benefit Pension Plan Unrealized gain (loss) on cash flow hedges Total Beginning Balance – January 1, 2014 $ $ ) $ $ ) Other comprehensive income beforereclassifications 71 - ) ) Amounts reclassified from accumulated othercomprehensive loss - Net current-period other comprehensive income 71 - ) ) Ending Balance – March 31, 2014 $ $ ) $ $ ) Foreign Currency Translation Adjustments Defined Benefit Pension Plan Unrealized gain (loss) on cash flow hedges Total Beginning Balance – January 1, 2013 $ ) $ ) $ ) $ ) Other comprehensive income beforereclassifications - Amounts reclassified from accumulated othercomprehensive loss - - Net current-period other comprehensive income - - Ending Balance – March 31, 2013 $ ) $ ) $ ) $ ) The following presents a tabular disclosure about reclassification adjustments out of accumulated other comprehensive loss during the three months ended March 31, 2014 and 2013: Amounts reclassified from other accumulated comprehensive loss for the three months ended March 31, Affected line item in the statement where net income is presented Amortization of unrealized loss on interest rate swaps Gross - $ ) Interest expense Tax benefit - 46 Net of tax - $ ) 2. Derivative Instruments and Hedging Activities The Company records all derivatives in accordance with ASC 815, Derivatives and Hedging, which requires all derivative instruments be reported on the consolidated balance sheets at fair value and establishes criteria for designation and effectiveness of hedging relationships. The Company is exposed to market risk such as changes in commodity prices, foreign currencies, and interest rates. The Company does not hold or issue derivative financial instruments for trading purposes. 5 Table of Contents Commodities The primary objectives of the commodity risk management activities are to understand and mitigate the impact of potential price fluctuations on the Company’s financial results and its economic well-being. While the Company’s risk management objectives and strategies will be driven from an economic perspective, it attempts, where possible and practical, to ensure that the hedging strategies it engages in can be treated as “hedges” from an accounting perspective or otherwise result in accounting treatment where the earnings effect of the hedging instrument provides substantial offset (in the same period) to the earnings effect of the hedged item. Generally, these risk management transactions will involve the use of commodity derivatives to protect against exposure resulting from significant price fluctuations. The Company primarily utilizes commodity contracts with maturities of less than 12 months. The impact of such contracts is intended to offset the effect of price fluctuations on actual inventory purchases. Outstanding commodity forward contracts in place to hedge the Company’s projected commodity purchases were as follows: As of March 31, 2014: Commodity Trade Date Effective Date Notional Amount Termination Date Copper 6/21/2013 10/1/2013 $ 2,169 6/30/2014 Copper 1/31/2014 2/1/2014 $ 3,879 12/31/2014 Copper 3/11/2014 4/1/2014 $ 3,014 12/31/2014 As of December 31, 2013: Commodity Trade Date Effective Date Notional Amount Termination Date Copper 6/21/2013 10/1/2013 $ 2,169 6/30/2014 As of March 31, 2013: Commodity Trade Date Effective Date Notional Amount Termination Date Copper 10/29/2012 1/1/2013 $ 3,472 9/30/2013 Copper 2/26/2013 3/1/2013 $ 2,677 12/31/2013 Copper 3/1/2013 3/1/2013 $ 2,636 12/31/2013 Because these contracts do not qualify for hedge accounting, gains and losses are recorded in cost of goods sold in the Company’s consolidated statements of comprehensive income. Total losses recognized for the three months ended March 31, 2014 and March 31, 2013 were $(326) and $(292), respectively. Foreign Currencies The Company is exposed to foreign currency exchange risk as a result of transactions denominated in other currencies. The Company periodically utilizes foreign currency forward purchase and sales contracts to manage the volatility associated with foreign currency purchases in the normal course of business. Contracts typically have maturities of 12 months or less. There were no foreign currency hedge contracts outstanding as of March, 31, 2013.As of March 31, 2014 and December 31, 2013, the following foreign currency contracts were outstanding: As of March 31, 2014: Currency Denomination Notional Amount United States Dollar (USD) British Pound Sterling (GBP) 3,000 As ofDecember 31, 2013: Currency Denomination Notional Amount United States Dollar (USD) British Pound Sterling (GBP) Total gains/losses recognized for the three months ended March 31, 2014 were not material. 6 Table of Contents Interest Rate Swaps As of May 30, 2012, the date of a previous credit agreement refinancing, the Company had four interest rate swap agreements outstanding. These agreements were all entered into during 2010 and 2011.The first was entered into on January 21, 2010. The effective date of this swap was July 1, 2010 with a notional amount of $200,000, a fixed LIBOR rate of 1.73% and an expiration date of July 1, 2012. The second was entered into on June 29, 2010. The effective date of that swap was October 1, 2010 with a notional amount of $100,000, a fixed LIBOR rate of 1.025% and an expiration date of October 1, 2012. The remaining two interest rate swap agreements were entered into on April 1, 2011. The effective date of the first swap was July 1, 2012 with a notional amount of $200,000, a fixed LIBOR rate of 1.905% and an expiration date of July 1, 2013. The effective date of the second swap was October 1, 2012 with a notional amount of $100,000, a fixed LIBOR rate of 2.22% and an expiration date of October 1, 2013.Due to the incorporation of a new interest rate floor provision in the then new credit agreement, which constituted a change in critical terms, the Company concluded that as of May 30, 2012, the then outstanding swaps would no longer be highly effective in achieving offsetting changes in cash flows during the periods the hedges were designated.As a result, the Company was required to de-designate the four outstanding hedges described above as of May 30, 2012.Beginning May 31 2012, the effective portion of the swaps prior to the change (i.e. amounts previously recorded in Accumulated Other Comprehensive Loss) were amortized into interest expense over the period of the originally designated hedged transactions which had various termination dates through October 2013.Future changes in fair value of these swaps were immediately recognized in the consolidated statements of comprehensive income as interest expense. On October 23, 2013, the Company entered into two interest rate swap agreements and formally documented all relationships between interest rate hedging instruments and hedged items, as well as its risk-management objectives and strategies for undertaking various hedge transactions. These interest rate swap agreements qualify as cash flow hedges. For derivatives that are designated and qualify as a cash flow hedge, the effective portion of the gain or loss on the derivative is reported as a component of accumulated other comprehensive income (loss). The cash flows of the swaps are recognized as adjustments to interest expense each period.The ineffective portion of the derivatives’ change in fair value, if any, is immediately recognized in earnings. The Company assesses on an ongoing basis whether derivatives used in hedging transactions are highly effective in offsetting changes in cash flows of hedged items.The effective dates of the swaps are July 1, 2014 with a notional amount of $100,000 each and a fixed LIBOR rate of 1.737% and 1.742% with expiration dates of July 1, 2018. The following table presents the fair value of the Company’s derivatives: March 31, December31, Commodity contracts $ ) $
